Title: To George Washington from Edmund Randolph, 29 September 1794
From: Randolph, Edmund
To: Washington, George


               
                  
                  Sep. 29 [1794]—1 o’clock.
               
               E. Randolph has the honor of submitting to the President the draft of a letter to the commissioners.
               
               It is expected, that their report will be printed in a couple of days.
               In a conversation, which E.R. has just had with Mr Jaudenes, he observed, that Spain must ultimately coalesce with France; and that he had no communication of business with Mr Hammond, nor Mr Hammond with him.
               Duplicates of Mr Jay’s three last letters were received by the mail of this morning.
               Mr Hammond declares in his answer to E.R.’s letter of the 23d instant, that he has no power to check the outrages of privateers; tho’ he regrets them.
               A new instance has been presented to-day of a Bermuda privateer taking one of our vessels within a mile of our coast.
            